Exhibit 10.3

FIRST AMENDMENT TO THE AGREEMENT AND PLAN OF MERGER

Pursuant to this First Amendment to the Agreement and Plan of Merger, dated
October 2, 2008 (this “Amendment”), the parties hereto hereby amend that certain
Agreement and Plan of Merger, dated as of September 19, 2008, among Eclipsys
Corporation, a Delaware corporation (“Eclipsys”), Sirona Acquisition
Corporation, an Iowa corporation and a wholly owned Subsidiary of Eclipsys,
MediNotes Corporation, an Iowa corporation (“MediNotes”), the stockholders of
MediNotes named on the signature page hereto and Danny R. Wipff as the
Stockholders’ Representative (the “Merger Agreement”), and Travis Bond as a
party to the Merger Agreement and in his capacities as owners’ representative
under the Bond Agreement and a duly authorized officer of each of the Sellers
(as defined in the Bond Agreement).

WHEREAS, pursuant to Section 6.9 of the Merger Agreement, the Stockholders’
Representative has been appointed as the attorney-in-fact of the Major
Stockholders prior to Closing, including amending the Merger Agreement; and

WHEREAS, the parties desire to amend the Merger Agreement to broaden the
indemnification rights of the Eclipsys Indemnified Parties with respect to any
breach or inaccuracy in the representations and warranties of MediNotes
contained in Section 4.24(a) of the Merger Agreement, and to make certain other
changes, including the agreement of Eclipsys to cause MediNotes to repay the
Stockholder Notes and accrued dividends on the MediNotes preferred stock
concurrent with, or promptly after, Closing.

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth herein, and for
other good and valuable consideration, intending to be legally bound, the
parties hereto hereby agree as follows:

 

1. Definitions. Capitalized terms used herein and not otherwise defined shall
have the meanings given such terms in the Merger Agreement.

 

2. Definition of Final Closing Date Cash. The definition of “Final Closing Date
Cash” is hereby amended and restated in its entirety as follows:

“Final Closing Date Cash” means the amount of cash of MediNotes, as of 11:59
p.m. on the Closing Date, less $1,000,000, less the amount of all obligations
under the Stockholder Notes payable pursuant to Section 6.21(a), and the
aggregate liquidation preference payable pursuant to Section 6.21(b), in each
case, whether or not they are unpaid as of such date and time. For the avoidance
of doubt, any employee bonuses payable as a result of consummation of the Merger
that are unpaid as of such date and time shall also be deducted from the amount
of cash in determining the Final Closing Date Cash.”

 

3. Definition of Final Closing Date Debt. The definition of “Final Closing Date
Debt” is hereby amended and restated in its entirety as follows:

“Final Closing Date Debt” means all Debt of MediNotes, as of 11:59 p.m. on the
Closing Date, including capital lease obligations. For the avoidance of doubt,
any obligations under the Stockholder Notes payable pursuant to Section 6.21(a),
the



--------------------------------------------------------------------------------

aggregate liquidation preference payable pursuant to Section 6.21(b), and
employee bonuses payable as a result of consummation of the Merger that are
unpaid as of such date and time shall not be included in the amount of Debt of
MediNotes in determining the Final Closing Date Debt.”

 

4. Amendments to Section 6.20(c) of the Merger Agreement.

 

  (a) The introductory clause of Section 6.20(c) is hereby amended and restated
as follows: “Each of the Equity Owners (as defined in the Bond Agreement)
shall:”

 

  (b) The following provision is hereby added as a new Section 6.20(g) of the
Merger Agreement:

“In his capacity as owners’ representative under the Bond Agreement, Travis Bond
hereby represents and warrants that: (i) the entire Bond Escrow Fund may be
retained by Eclipsys in accordance with Sections 2.03 and 10.05 of the Bond
Agreement and Section 6.20(b) hereof; (ii) the Equity Owners were aware, at the
time of the closing of the transactions contemplated by the Bond Agreement, that
the shares of MediNotes Series C Preferred Stock issued to them were subject to
Sections 2.03 and 10.05 of the Bond Agreement and formed part of the Bond Escrow
Fund; and (iii) the Equity Owners are aware that all shares of Eclipsys Common
Stock and cash in the Bond Escrow Fund issued in exchange for such shares of
MediNotes Series C Preferred Stock (or any common stock of MediNotes into which
such shares of Series C Preferred Stock were converted prior to the Effective
Time) in the Merger remains subject to Sections 2.03 and 10.05 of the Bond
Agreement. Travis Bond, in his capacity as an officer of each of the Sellers,
agrees that the Sellers (as defined in the Bond Agreement) shall indemnify
Eclipsys from and against any damages, costs or losses, including attorney’s
fees, arising in connection with any claims by one or more of the Equity Owners
that Eclipsys is not permitted to retain the Bond Escrow Fund, or set-off all or
any portion thereof, in accordance with Sections 2.03 and 10.05 of the Bond
Agreement and Section 6.20(b) hereof or any similar or related claim.”

 

5. New Section 6.21 of the Merger Agreement. The following provision is hereby
added as a new Section 6.21 of the Merger Agreement:

“Section 6.21 Payment of Stockholder Notes and Unpaid Dividends.

(a) Eclipsys shall pay, or cause MediNotes, or the Surviving Corporation to pay,
in full, all obligations owing on each of the Stockholder Notes concurrently
with the Effective Time, or, if later, promptly after the receipt by Eclipsys of
(i) wire transfer instructions for payment in respect of such Stockholder Note
pursuant to this Section 6.21, and (ii) an acknowledgment of cancellation of
such Stockholder Note and the related Security Agreement in form and substance
acceptable to Eclipsys in its reasonable discretion.



--------------------------------------------------------------------------------

(b) Eclipsys shall pay, or cause MediNotes, or the Surviving Corporation to pay,
in full, all unpaid dividends accrued on all shares of Series A Preferred Stock
and Series B Preferred Stock outstanding immediately prior to Closing,
concurrently with the Effective Time or, if later, promptly after the receipt by
Eclipsys of (i) wire transfer instructions for payment in respect of such
dividends pursuant to this Section 6.21(b), and (ii) an acknowledgment of
payment of accrued dividends in full.”

 

6. Amendment to Section 7.3(a) of the Merger Agreement. Section 7.3(a) is hereby
amended and restated in its entirety to read as follows:

“(a) Neither Eclipsys, nor the Stockholders will have any liability (for
indemnification or otherwise) with respect to any representation or warranty
contained in this Agreement, other than those in Sections 3.1, 3.2, 3.5, 4.3,
4.6(a), 4.9, 4.10, 4.11(b), 4.14, 4.16 and 4.24(a), except to the extent that on
or before the last day of the Survival Period, the party seeking recovery for
Damages provides notice in writing pursuant to Section 7.6 or Section 7.7 of a
claim for Damages specifying the factual basis of that claim in reasonable
detail to the extent then known by such party. In such event, the party giving
such notice shall continue to have the right to recover hereunder, and to all
other rights and remedies under this Agreement, with respect to the matter or
matters to which such claim relates until such claim has been finally resolved
and payment made, if any.”

 

7. Amendment to Section 7.3(b) of the Merger Agreement. Section 7.3(b) is hereby
amended and restated in its entirety to read as follows:

“(b) Subject to Section 7.4, a claim with respect to Sections 3.1, 3.2, 3.5,
4.3, 4.6(a), 4.9, 4.10, 4.11(b), 4.14, 4.16 and 4.24(a), must be made at any
time prior to the earlier of (i) 90 days after the expiration of the applicable
statute of limitations period or (ii) the seventh anniversary of the Closing
Date, except to the extent that on or before such date, the party seeking
recovery for Damages provides the notice in writing pursuant to Section 7.6 or
Section 7.7 of a claim for Damages specifying the factual basis of that claim in
reasonable detail to the extent then known by such party. In such event, the
party seeking recovery for Damages shall continue to have the right to recover
hereunder, and to all other rights and remedies under this Agreement, with
respect to the matter or matters to which such claim relates until such claim
has been finally resolved and payment made, if any.”



--------------------------------------------------------------------------------

8. Amendment to Section 7.4(a) of the Merger Agreement. Section 7.4(a) is hereby
amended and restated in its entirety to read as follows:

“(a) The Stockholders shall have no liability (for indemnification or otherwise)
with respect to any matters under this Agreement (except for all claims, rights
or causes of action arising from (i) Stockholder Fraud or (ii) a breach of any
of the representations and warranties contained in Section 3.1, 3.2, 3.5, 4.3,
4.6(a), 4.9, 4.10, 4.11(b), 4.14, 4.16, 4.23 and 4.24(a), as to which the
threshold described in this Section 7.4(a) shall be inapplicable) unless the
total Damages for matters hereunder exceed $300,000; once such amount has been
met, the Stockholders shall be liable for all amounts of such Damages, in excess
of $200,000.”

 

9. New Section 10.16 of the Merger Agreement. The following provision is hereby
added as a new Section 10.16 of the Merger Agreement:

“Final Distribution. All costs and expenses of the Paying Agent with respect to
the distribution of all or any portion of the Holdback Amount shall be paid 50%
by Eclipsys and 50% by the Holders (as defined in the Holdback Escrow
Agreement), which amount payable by the Holders may be paid from the Stockholder
Fund Amount to the extent funds are available and then from any remaining
portion of the Indemnification Amount after the Holdback Termination Date, if
any, if there are no Open Indemnification Claims (as defined in the Holdback
Escrow Agreement), and after settlement of all Open Indemnification Claims, if
such claims exist. Notwithstanding anything to the contrary in this Agreement,
in the event that any portion of the Holdback Amount is released to the Paying
Agent for distribution to the Holders after the Holdback Termination Date
pursuant to the Holdback Escrow Agreement, the Stockholders’ Representative
shall deliver to the Paying Agent instructions respecting the allocation of such
portion of the Holdback Amount amongst the Holders, and the Paying Agent shall
distribute the portion of the Holdback Amount to the Holders in accordance with
such allocation. In connection with the preparation of such allocation, the
Stockholders’ Representative may reallocate funds from the Stockholder Fund
Amount remaining, if any, to compensate Holders whose nominal accounts under the
Holdback Escrow Agreement were debited more than their Pro Rata Portion due to a
reduction of the Escrow Shares (as defined in the Escrow Agreement) under
Section 4.2 of the Escrow Agreement. Eclipsys shall have no responsibility or
liability regarding the accuracy of any allocation amongst the Holders
hereunder.”

 

10. Amendment to Disclosure Schedule. The following is hereby added to
Section 4.4(a)(xiv) of the Disclosure Schedule, effective as of the initial
delivery of the Disclosure Schedule: “Amended and Restated Stockholders
Agreement, dated March 7, 2008 by and among MediNotes Corporation and the
persons listed on the Schedules attached to the Stockholders Agreement.”

 

11. Capitalization. Notwithstanding the representation of MediNotes included in
Section 4.3(a)(iv) of the Merger Agreement, the Articles of Amendment to
designate 1,000 shares of MediNotes preferred stock as Series D Preferred Stock
were not filed until October 1, 2008. Section 4.3(b) of the Disclosure Schedule
is hereby supplemented by the addition of the following, effective as of the
date hereof: “Fred Dawli and Phil Phillips were granted Company Options to
purchase 8,000 and 10,000 shares of Company Common Stock, respectively, at an
exercise price of $4.75 per share.”



--------------------------------------------------------------------------------

12. Merger Agreement in Full Force and Effect. Except as expressly amended
above, the Merger Agreement shall continue in full force and effect in
accordance with its terms.

 

13. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Delaware, regardless of the laws or
rules that might otherwise govern under applicable principles of conflicts of
laws thereof.

 

14. Arbitration. The parties agree that the any disputes, claims or
controversies arising out of or relating to this Amendment shall be subject to
arbitration as set forth in Section 24 of the Merger Agreement.

 

15. Headings. The headings contained in this Amendment are inserted for
convenience only and do not constitute a part of this Agreement and shall not
affect the meaning or interpretation hereof.

 

16. Counterparts. This Amendment may be executed in two or more counterparts,
each of which shall be deemed to be an original and all of which together shall
be considered to be one document.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has caused this First Amendment to the
Agreement and Plan of Merger to be executed as of the day and year first above
written.

 

“ECLIPSYS”

    “MEDINOTES” Eclipsys Corporation,     MediNotes Corporation, a Delaware
corporation     an Iowa corporation By:    /s/ Brian W. Copple     By:    /s/
Donald G. Schoen Name:    Brian W. Copple     Name:    Donald G. Schoen Title:  
Secretary     Title:   CEO & President

“MERGER SUB”

      Sirona Acquisition Corporation,       an Iowa corporation       By:   /s/
Brian W. Copple     /s/ Travis Bond Name:   Brian W. Copple    

Travis Bond, as Owners’ Representative and

as a duly authorized officer of each of the

Sellers under the Bond Agreement

Title:   Secretary           “STOCKHOLDERS’ REPRESENTATIVE”       /s/ Danny R.
Wipff       Danny R. Wipff              